                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 ACE FIRE UNDERWRITERS
 COMPANY and ACE PROPERTY &                       CV 19-181-M-DLC-KLD
 CASUALTY INSURANCE
 COMPANY,
                                                   ORDER
                      Plaintiffs,

 vs.

 NANCY GIBSON, AS RECEIVER
 FOR ROBINSON INSULATION
 COMPANY; MOTORISTS
 COMMERCIAL MUTUAL
 INSURANCE COMPANY; and
 AMERICAN STATES INSURANCE
 COMPANY,

                      Defendants.

       Defendant American States Insurance Company moves for the admission of

Hannah M. Compton to practice before this Court in this case with Adam Shaw to

act as local counsel. Ms. Compton’s application appears to be in order.

       Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Ms. Compton pro hac vice is GRANTED on the condition that Ms. Compton shall

do her own work. This means that Ms. Compton must do her own writing, sign her

own pleadings, motions, and briefs, and appear and participate personally.
Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Compton, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

             DATED this 26th day of February, 2020.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
